- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofFebruary 2011 Commission File Number 1-12260 COCA-COLA FEMSA, S.A.B. de C.V. (Translation of registrants name into English) United Mexican States (Jurisdiction of incorporation or organization) Guillermo González Camarena No. 600 Col. Centro de Ciudad Santa Fé Delegación Alvaro Obregón México, D.F. 01210 México (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7) Yes No X Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. Stock Listing Information Mexican Stock Exchange Ticker: KOFL 2010 FOURTH-QUARTER AND FULL-YEAR RESULTS Fourth Quarter YTD NYSE (ADR) Ticker: KOF 2010 2009 Δ% 2010 2009 Δ% Total Revenues 27,991 29,032 -3.6% 103,456 102,767 0.7% Ratio of KOF L to KOF 10:1 Gross Profit 12,974 13,415 -3.3% 47,922 47,815 0.2% Operating Income 5,080 4,827 5.2% 17,079 15,835 7.9% Net Controlling Interest Income 3,022 2,828 6.9% 9,800 8,523 15.0% EBITDA 6,109 5,805 5.2% 21,022 19,746 6.5% Net Debt 4,817 5,971 -19.3% Net Debt / EBITDA 0.23 0.30 EBITDA/ Interest Expense, net 14.37 12.27 Earnings per Share 5.31 4.62 Capitalization 19.4% 20.2% Expressed in millions of Mexican pesos. (1) EBITDA Operating income + Depreciation + Amortization & Other operative Non-cash Charges. See reconciliation table on page 9 except for Earnings per Share (2) Net Debt Total Debt - Cash (3) LTM figures (4) Total debt / (long-term debt + shareholders' equity) Total revenues reached Ps. 27,991 million in the fourth quarter of 2010, a decrease of 3.6% compared to the fourth quarter of 2009 mainly as a result of the devaluation of the Venezuelan bolivar, which was partially compensated by double-digit total revenue growth in our Mercosur division and a 6.5% total revenue growth in our Mexico division. On a currency neutral basis, total revenues grew approximately 12%. Consolidated operating income grew 5.2% to Ps. 5,080 million for the fourth quarter of 2010, driven by double-digit operating income growth recorded in our Latincentro division. Our operating margin was 18.1% in the fourth quarter of 2010. Consolidated net controlling interest income grew 6.9%, reaching Ps. 3,022 million in the fourth quarter of 2010, resulting in earnings per share of Ps. 1.64 in the fourth quarter of 2010. For Further Information: Investor Relations José Castro jose.castro@kof.com.mx Mexico City (February 22, 2011), Coca-Cola FEMSA, S.A.B. de C.V. (BMV: KOFL, NYSE: KOF) (Coca-Cola FEMSA or the Company), the largest public Coca-Cola bottler in the world in terms of sales volume, announces results for the fourth quarter of 2010. In the face of unusually bad weather conditions across our Mexico and Latincentro divisions during an important part of the year and the effect of the devaluation of the Venezuelan bolivar, we believe the strength of our diversified, defensive business profile enabled us to produce top-line growth for 2010. Our operators' disciplined ability to navigate and adapt our business to challenging, complex market environments produced increased profitability for the fourth quarter and the full year, despite the volatility of sugar costs throughout 2010. Our diversified sources of cash flow allowed us to deliver double-digit consolidated net controlling interest income growth for our shareholders in 2010, extending our track record of earnings per share growth. We are privileged to lead a solid, multinational business that evolves and adapts to our operations' particular conditions; stays focused on our disciplined search to capture opportunities in the beverage industry, which extend the growth path that we have followed over the past several years; and enables us to consolidate our position across our franchise territoriesdelivering value to our shareholders." said Carlos Salazar Lomelin, Chief Executive Officer of the Company. (5255) 5081-5120 / 5121 Gonzalo García gonzalojose.garciaa@kof.com. mx (5255) 5081-5148 Roland Karig roland.karig@kof.com.mx (5255) 5081-5186 Website: www.coca-colafemsa.com February 22, 2011 Page 1 CONSOLIDATED RESULTS Our consolidated total revenues decreased 3.6% to Ps. 27,991 million in the fourth quarter of 2010, compared to the fourth quarter of 2009 mainly as a result of the devaluation of the Venezuelan bolivar. On a currency neutral basis, total revenues grew approximately 12%, mainly driven by volume growth in our Mercosur and Mexico divisions, in combination with average price per unit case growth across our territories. Total sales volume increased 1.2% to reach 659.9 million unit cases in the fourth quarter of 2010 as compared to the same period in 2009. Strong volume growth across all categories in our Mercosur division in combination with volume growth in our Mexico division, mainly driven by a 3% increase in the sparkling beverage category, supported by 3% growth of the Coca-Cola brand, compensated for volume declines in our Latincentro division. Our gross profit decreased 3.3% to Ps. 12,974 million in the fourth quarter of 2010, compared to the fourth quarter of 2009. Cost of goods sold decreased 3.8%, mainly as a result of the devaluation of the Venezuelan bolivar. In local currency, cost of goods sold increased mainly driven by higher year-over-year sweetener costs across our territories, which were partially offset by the appreciation of the Brazilian real, (1) the Colombian peso (1) and the Mexican peso (1) as applied to our U.S. dollar-denominated raw material costs. Gross margin reached 46.4%, an expansion of 20 basis points as compared to the fourth quarter of 2009. Our consolidated operating income increased 5.2% to Ps. 5,080 million in the fourth quarter of 2010, driven by double-digit operating income growth in our Latincentro division. Operating expenses decreased 8.1% in the fourth quarter of 2010 mainly as a result of the devaluation of the Venezuelan bolivar. In local currency, operating expenses grew mainly as a result of continued marketing investment in our Mexico division to support our execution in the marketplace, widen our cooler coverage and broaden our returnable base availability and higher labor and freight costs in Argentina. Our operating margin was 18.1% in the fourth quarter of 2010, an expansion of 150 basis points compared to the same period in 2009. During the fourth quarter of 2010, we recorded Ps. 415 million in the other expenses, net line. These expenses mainly reflect the recording of employee profit sharing and the loss on sale of certain fixed assets. Our comprehensive financing result in the fourth quarter of 2010 recorded an expense of Ps. 147 million as compared to an expense of Ps. 102 million in the same period of 2009. During the fourth quarter of 2010, income tax, as a percentage of income before taxes, was 29.7% compared to 32.2% in the same period of 2009. Our consolidated net controlling interest income (2) grew 6.9% reaching Ps. 3,022 million in the fourth quarter of 2010 as compared to the fourth quarter of 2009. Earnings per share (EPS) in the fourth quarter of 2010 were Ps. 1.64 (Ps. 16.37 per ADS) computed on the basis of 1,846.5 million shares outstanding (each ADS represents 10 local shares). (1) See page 14 for average and end of period exchange rates for the fourth quarter. (2) Previously referred to as Majority Net Income; name changed in accordance with Mexican Financial Reporting Standards. February 22, 2011 Page 2 BALANCE SHEET As of December 31, 2010, we had a cash balance of Ps. 12,534 million, including US$ 593 million denominated in U.S. dollars, an increase of Ps. 2,580 million compared to December 31, 2009, mainly as a result of cash generated by our operations, net of debt and dividend payments made during the year. As of December 31, 2010, total short-term debt was Ps. 1,840 million and long-term debt was Ps. 15,511 million. Total debt increased by Ps. 1,426 million, compared to year end 2009. During February, 2010 we issued a Yankee Bond in the amount of US$ 500 million. We used the proceeds to pay the maturity of our Ps. 2,000 million and Ps. 1,000 million Certificados Bursátile s on February and April of 2010, respectively, and to prepay US$ 202 million of bilateral loans. During the fourth quarter, we increased our debt denominated in Colombian pesos by a net amount equivalent to US$ 38 million. KOFs total debt balance includes U.S. dollar-denominated debt in the amount of US$ 673 million. The weighted average cost of debt for the quarter was 5.6%. The following charts set forth the Companys debt profile by currency and interest rate type and by maturity date as of December 31, 2010: Currency % Total Debt % Interest Rate Floating Mexican pesos 33.5% 38.1% U.S. dollars 47.4% 4.6% Colombian pesos 11.8% 100.0% Brazilian reais 0.6% 0.0% Argentine pesos 6.8% 6.9% (1) After giving effect to cross-currency swaps and interest rate swaps. (2) Calculated by weighting each years outstanding debt balance mix. Debt Maturity Profile Maturity Date 2016 + % of Total Debt 10.4% 26.4% 2.7% 8.1% 16.4% 36.0% Consolidated Cash Flow Expressed in millions of Mexican pesos (Ps.) as of December 31, 2010 Dic-10 Ps. Income before taxes 14,559 Non cash charges to net income 5,806 Change in working capital (6,016) Resources Generated by Operating Activities Investments (7,954) Debt Increase 2,427 Dividends declared and paid (2,612) Other (1,823) Increase in cash and cash equivalents Cash, cash equivalents and marketable securities at begining of period 9,954 Translation Effect (1,807) Cash, cash equivalents and marketable securities at end of period 12,534 (3) The difference between the items presented in the balance sheet and the cash flow is because the cash flow is presented on a historical basis and the balance sheet is presented in nominal terms. These differences are presented separately as a part of the translation effect in the cash flow in accordance with the Mexican Financial Reporting Standards. February 22, 2011 Page 3 MEXICO DIVISION OPERATING RESULTS Revenues Total revenues from our Mexico division increased 6.5% to Ps. 9,922 million in the fourth quarter of 2010, as compared to the same period in 2009. Increased average price per unit case accounted for approximately 60% of incremental revenues during the quarter and volume growth represented the balance. Average price per unit case reached Ps. 31.66, an increase of 3.7%, as compared to the fourth quarter of 2009, mainly reflecting higher volumes sold in our sparkling beverage portfolio and selective price increases across our product portfolio implemented over the past several months. Excluding bulk water under the Ciel brand, our average price per unit case was Ps. 36.21, a 3.1% increase as compared to the same period in 2009. Total sales volume increased 2.6% to 312.2 million unit cases in the fourth quarter of 2010, as compared to the fourth quarter of 2009. Sparkling beverage volume increased 3%, driven by the strong performance of the Coca-Cola brand and increases in flavored sparkling beverages. Our still beverage portfolio grew 5% mainly due to the Jugos del Valle line of beverages. These volume increases in sparkling and still beverages compensated for a slight decline in our water portfolio, driven by a 2% decline in bulk water. Operating Income Our gross profit increased 3.6% to Ps. 4,887 million in the fourth quarter of 2010 as compared to the same period in 2009. Cost of goods sold increased 9.5% as a result of higher PET and sweetener costs, which were partially compensated by the appreciation of the Mexican peso (1) as applied to our U.S. dollar-denominated raw material costs. Gross margin reached 49.3% in the fourth quarter of 2010 in comparison to 50.6% in the same period of 2009. Operating income decreased 2.9% to Ps. 1,859 million in the fourth quarter of 2010, compared to Ps. 1,914 million in the same period of 2009. Operating expenses grew 8.0% mainly due to continued marketing investment to support our execution in the marketplace, widen our cooler coverage and broaden our returnable base availability. Our operating margin was 18.7% in the fourth quarter of 2010, compared to 20.5% in the same period of 2009. (1) See page 14 for average and end of period exchange rates for the fourth quarter. February 22, 2011 Page 4 LATINCENTRO DIVISION OPERATING RESULTS (Colombia, Venezuela, Guatemala, Nicaragua, Costa Rica and Panama) Revenues Total revenues reached Ps. 7,984 million in the fourth quarter of 2010, a decrease of 26.2% as compared to the same period of 2009 mainly as a result of the devaluation of the Venezuelan bolivar and a volume decline across the division. On a currency neutral basis, total revenues increased approximately 12% due to selective price increases implemented over the past several months across the division. Total sales volume in our Latincentro division decreased 8.8% to 151.8 million unit cases in the fourth quarter of 2010 as compared to the same period of 2009. Our bottled water category recorded a double-digit volume decline, while the sparkling and still beverage categories declined 7% and 8%, respectively. Volumes in Venezuela declined approximately 14%, while volumes in Colombia and Central America declined approximately 9% and 1%, respectively. These declines were mainly related to unusually bad weather conditions experienced during the fourth quarter of 2010 in our operations. Operating Income Gross profit reached Ps. 3,780 million, a decrease of 23.3% in the fourth quarter of 2010, as compared to the same period of 2009. Cost of goods sold decreased 28.6% mainly as a result of the devaluation of the Venezuelan bolivar. In local currency, cost of goods sold increased mainly as a result of higher year-over-year sweetener costs across the division, which were partially compensated by the appreciation of the Colombian peso (1) as applied to our U.S. dollar-denominated raw material costs. Operating leverage achieved by higher average prices per unit case in local currency resulted in a gross margin expansion of 180 basis points to 47.3% in the fourth quarter of 2010. Our operating income increased 23.8% to Ps. 1,608 million in the fourth quarter of 2010, compared to the fourth quarter of 2009. Operating expenses decreased 40.1% mainly as a result of the devaluation of the Venezuelan bolivar. In local currency, higher labor costs in Venezuela were partially compensated by lower marketing expenses across the division. Operating leverage achieved through higher average prices per unit case in local currency resulted in an operating margin of 20.1% in the fourth quarter of 2010, as compared to 12.0% in the same period of 2009. (1) See page 14 for average and end of period exchange rates for the fourth quarter. February 22, 2011 Page 5 MERCOSUR DIVISION OPERATING RESULTS (Brazil and Argentina) Volume and average price per unit case exclude beer results. Revenues Total revenues increased 13.3% to Ps. 10,085 million in the fourth quarter of 2010, as compared to the same period of 2009. Excluding beer, which accounted for Ps. 986 million during the quarter, revenues increased 14.0% to Ps. 9,099 million. Volume growth and higher average prices per unit case in local currency were partially compensated by a negative currency translation effect resulting from the appreciation of the Mexican peso against the Brazilian real (1) and the Argentinean peso . On a currency neutral basis, our Mercosur divisions revenues increased approximately 18%. Total sales volume in our Mercosur division increased 8.1% to 195.9 million unit cases in the fourth quarter of 2010 as compared to the same period of 2009. Volume growth was a result of (i) a 7% growth in sparkling beverages, mainly driven by the strong performance of the Coca-Cola brand in Brazil and Argentina, growing 7% and 6% respectively, accounting for close to 75% of incremental volumes, (ii) a 43% growth in the still beverage category, driven by the performance of the Jugos del Valle line of business in Brazil and Aquarius flavored water in Argentina, in combination with the recent introduction of the Matte Leao brand into our portfolio in Brazil, contributing approximately 20% of incremental volumes, and (iii) a 9% increase in our bottled water category, representing the balance. Operating Income In the fourth quarter of 2010, our gross profit increased 14.3% to Ps. 4,307 million, as compared to the same period in 2009. Cost of goods sold increased 12.7% mainly due to higher sweetener costs in the division and higher PET costs in Argentina, which were partially compensated by the appreciation of the Brazilian real (1) as applied to our U.S. dollar-denominated raw material costs. Gross margin reached 42.7% in the fourth quarter of 2010, an expansion of 30 basis points as compared to the fourth quarter of 2009. Operating income remained flat at Ps. 1,613 million in the fourth quarter of 2010, as compared to Ps. 1,614 million in the same period of 2009. Operating expenses increased 25.0%, mainly driven by higher labor and freight costs in Argentina. Our operating margin was 16.0% in the fourth quarter of 2010 as compared to 18.1% in the same period of 2009. (1) See page 14 for average and end of period exchange rates for the fourth quarter. February 22, 2011 Page 6 SUMMARY OF FULL-YEAR RESULTS Our consolidated total revenues increased 0.7% to Ps. 103,456 million in 2010, as compared to 2009, as a result of revenue growth in our Mercosur and Mexico divisions and despite the devaluation of the Venezuelan bolivar. On a currency neutral basis and excluding the acquisition of Brisa in Colombia, total revenues increased approximately 15% in 2010. Total sales volume increased 2.9% to 2,499.5 million unit cases in 2010, as compared to 2009. The sparkling beverage category, driven by a 4% growth of the Coca-Cola brand, contributed more than 70% of incremental volumes. The still beverage category, mainly driven by the performance of the Jugos del Valle line of business across our territories, grew 11% and accounted for approximately 20% of incremental volumes. The consolidation of the Brisa water brand in Colombia drove an 8% growth in our bottled water portfolio, representing the balance. Excluding the non-comparable effect of Brisa , total sales volume increased 2.1% to reach 2,479.6 million unit cases. Our gross profit increased 0.2% to Ps. 47,922 million in 2010, as compared to 2009, despite the devaluation of the Venezuelan bolivar. Cost of goods sold increased 1.1% as a result of higher cost of sweetener across our operations, which was partially offset by the appreciation of the Brazilian real, (1) the Colombian peso (1) and the Mexican peso (1) as applied to our U.S. dollar-denominated raw material costs. Gross margin reached 46.3% for 2010, a decrease of 20 basis points as compared to 2009. Our consolidated operating income increased 7.9% to Ps. 17,079 million in 2010, as compared to 2009. Our Mercosur and Latincentro divisions accounted for this growth. Our operating margin was 16.5% for 2010, a 110 basis points expansion as compared to 2009. Our consolidated net controlling interest income (2) increased by 15.0% to Ps. 9,800 million in 2010 as compared to 2009, mainly as a result of higher operating income. Earnings per share (EPS) in 2010 were Ps. 5.31 (Ps. 53.07 per ADS) computed on the basis of 1,846.5 million shares outstanding (each ADS represents 10 local shares). (1) See page 14 for average and end of period exchange rates for the fourth quarter and full year. (2) Previously referred to as Majority Net Income; name changed in accordance with Mexican Financial Reporting Standards. February 22, 2011 Page 7 RECENT DEVELOPMENTS During December, 2010, authorities of the Venezuelan Government announced the unification of their two fixed foreign exchange rates, stating that the BsF. 4.30 per US dollar exchange rate would remain as the only official exchange rate in the country. We expect this event will affect our financial results, increasing our operating costs, as a result of the impact of the announced exchange rate as applied to our US dollar-denominated raw material costs. This event will not affect the results of our Venezuelan operations when translated into our reporting currency, the Mexican peso, as we have been translating the results of these operations at the BsF. 4.30 per US dollar exchange rate since January 1, 2010. On January 14, 2011, our Valencia production and distribution facilities in Venezuela went on strike as a result of our negotiations with these facilities labor union. On February 10, 2011, we reached an agreement and returned to normal operating conditions after 26 days. During the third quarter of 2010, our Board of Directors approved the anticipated adoption of International Financial Reporting Standards. On February 18, 2011, based on a recommendation made by the audit committee, the Board of Directors approved the adoption of International Financial Reporting Standards in accordance with Mexican regulations beginning January 1, 2012. On February 18, 2011, Coca-Cola FEMSAs Board of Directors agreed to propose an ordinary dividend of approximately Ps. 4,358 million, to be paid during the second quarter of 2011. This dividend is subject to approval at the Annual Shareholders meeting to be held in March, 2011 and represents an increase of approximately 67 % as compared to the dividend paid on April 26, 2010. CONFERENCE CALL INFORMATION Our fourth-quarter 2010 Conference Call will be held on: February 22, 2011, at 11:00 A.M. Eastern Time (10:00 A.M. Mexico City Time). To participate in the conference call, please dial: Domestic U.S.: 866-700-7477 or International: 617-213-8840. We invite investors to listen to the live audiocast of the conference call on the Companys website, www.coca-colafemsa.com If you are unable to participate live, an instant replay of the conference call will be available through March 1, 2011. To listen to the replay, please dial: Domestic U.S.: 888-286-8010 or International: 617-801-6888. Pass code: 95777529. vvv Coca-Cola FEMSA, S.A.B. de C.V. produces and distributes Coca-Cola, Sprite, Fanta, Lift and other trademark beverages of The Coca-Cola Company in Mexico (a substantial part of central Mexico, including Mexico City and southeast Mexico), Guatemala (Guatemala City and surrounding areas), Nicaragua (nationwide), Costa Rica (nationwide), Panama (nationwide), Colombia (most of the country), Venezuela (nationwide), Brazil (greater São Paulo, Campiñas, Santos, the state of Mato Grosso do Sul, part of the state of Goias and part of the state of Minas Gerais) and Argentina (federal capital of Buenos Aires and surrounding areas), along with bottled water, beer and other beverages in some of these territories. The Company has 30 bottling facilities in Latin America and serves over 1,500,000 retailers in the region. The Coca-Cola Company owns a 31.6% equity interest in Coca-Cola FEMSA. vvv This news release may contain forward-looking statements concerning Coca-Cola FEMSAs future performance, which should be considered as good faith estimates by Coca-Cola FEMSA. These forward-looking statements reflect managements expectations and are based upon currently available data. Actual results are subject to future events and uncertainties, many of which are outside Coca-Cola FEMSAs control, which could materially impact the Companys actual performance. References herein to US$ are to United States dollars. This news release contains translations of certain Mexican peso amounts into U.S. dollars for the convenience of the reader. These translations should not be construed as representations that Mexican peso amounts actually represent such U.S. dollar amounts or could be converted into U.S. dollars at the rate indicated. vvv (6 pages of tables to follow) February 22, 2011 Page 8 Consolidated Income Statement Expressed in millions of Mexican pesos 4Q 10 % Rev 4Q 09 % Rev Δ% YTD 10 % Rev YTD 09 % Rev Δ% Volume (million unit cases) 659.9 652.0 1.2% 2,499.5 2,428.6 2.9% Average price per unit case 40.70 42.90 -5.1% 39.89 40.95 -2.6% Net revenues 27,847 28,889 -3.6% 102,988 102,229 0.7% Other operating revenues 144 143 0.7% 468 538 -13.0% Total revenues 27,991 100% 29,032 100% -3.6% 103,456 100% 102,767 100% 0.7% Cost of goods sold 15,017 53.6% 15,617 53.8% -3.8% 55,534 53.7% 54,952 53.5% 1.1% Gross profit 12,974 46.4% 13,415 46.2% -3.3% 47,922 46.3% 47,815 46.5% 0.2% Operating expenses 7,894 28.2% 8,588 29.6% -8.1% 30,843 29.8% 31,980 31.1% -3.6% Operating income 5,080 18.1% 4,827 16.6% 5.2% 17,079 16.5% 15,835 15.4% 7.9% Other expenses, net 415 277 49.8% 1,292 1,449 -10.8% Interest expense 437 396 10.4% 1,748 1,895 -7.8% Interest income 75 93 -19.4% 285 286 -0.3% Interest expense, net 362 303 19.5% 1,463 1,609 -9.1% Foreign exchange (gain) loss (37) (3) 1133.3% 423 370 14.3% Gain on monetary position in Inflationary subsidiries (123) (107) 15.0% (414) (488) -15.2% Market value gain on ineffective portion of derivative instruments (55) (91) -39.6% (244) (118) 106.8% Comprehensive financing result 147 102 44.1% 1,228 1,373 -10.6% Income before taxes 4,518 4,448 1.6% 14,559 13,013 11.9% Income taxes 1,344 1,431 -6.1% 4,260 4,043 5.4% Consolidated net income 3,174 3,017 5.2% 10,299 8,970 14.8% Net controlling interest income 3,022 10.8% 2,828 9.7% 6.9% 9,800 9.5% 8,523 8.3% 15.0% Net non-controlling interest income 152 189 -19.6% 499 447 11.6% Operating income 5,080 18.1% 4,827 16.6% 5.2% 17,079 16.5% 15,835 15.4% 7.9% Depreciation 683 688 -0.7% 2,633 2,810 -6.3% Amortization and other operative non-cash charges 346 290 19.3% 1,310 1,101 19.0% EBITDA 6,109 21.8% 5,805 20.0% 5.2% 21,022 20.3% 19,746 19.2% 6.5% (1) Except volume and average price per unit case figures. (2) Sales volume and average price per unit case exclude beer results (3) EBITDA Operating Income + depreciation, amortization & other operative non-cash charges. As of June 1 st , 2009, we integrated the operation of Brisa in the results of Colombia. February 22, 2011 Page 9 Consolidated Balance Sheet Expressed in millions of Mexican pesos. Assets Dec 10 Dec 09 Current Assets Cash, cash equivalents and marketable securities Ps. 12,534 Ps. 9,954 Total accounts receivable 6,363 5,931 Inventories 5,130 5,002 Other current assets 2,409 2,752 Total current assets 26,436 23,639 Property, plant and equipment Property, plant and equipment 57,330 58,640 Accumulated depreciation (25,230) (27,397) Total property, plant and equipment, net 32,100 31,243 Other non-current assets 55,525 55,779 Total Assets Ps. Ps. Liabilities and Shareholders' Equity Dec 10 Dec 09 Current Liabilities Short-term bank loans and notes Ps. 1,840 Ps. 5,427 Suppliers 8,988 9,368 Other current liabilities 6,818 8,653 Total Current Liabilities 17,646 23,448 Long-term bank loans 15,511 10,498 Other long-term liabilities 7,023 8,243 Total Liabilities 40,180 42,189 Shareholders' Equity Non-controlling interest 2,602 2,296 Total controlling interest 71,279 66,176 Total shareholders' equity 73,881 68,472 Liabilities and Shareholders' Equity Ps. Ps. (1) As of January 1, 2010, according to NIF C-1 Cash and cash equivalents, restricted cash presentation is part of the entry "Cash, cash equivalents and marketable securities. Reclassification is made for comparative purposes in 2009 . February 22, 2011 Page 10 Mexico Division Expressed in millions of Mexican pesos 4Q 10 % Rev 4Q09 % Rev Δ% YTD 10 % Rev Y TD 09 % Rev Δ% Volume (million unit cases) 312.2 304.3 2.6% 1,242.3 1,227.2 1.2% Average price per unit case 31.66 30.52 3.7% 31.12 29.86 4.2% Net revenues 9,884 9,289 6.4% 38,663 36,642 5.5% Other operating revenues 38 26 46.2% 119 143 -16.8% Total revenues 9,922 100.0% 9,315 100.0% 6.5% 38,782 100.0% 36,785 100.0% 5.4% Cost of goods sold 5,035 50.7% 4,597 49.4% 9.5% 19,733 50.9% 18,396 50.0% 7.3% Gross profit 4,887 49.3% 4,718 50.6% 3.6% 19,049 49.1% 18,389 50.0% 3.6% Operating expenses 3,028 30.5% 2,804 30.1% 8.0% 12,444 32.1% 11,540 31.4% 7.8% Operating income 1,859 18.7% 1,914 20.5% -2.9% 6,605 17.0% 6,849 18.6% -3.6% Depreciation, amortization & other operative non-cash charges 378 3.8% 368 4.0% 2.7% 1,699 4.4% 1,655 4.5% 2.7% EBITDA 2,237 22.5% 2,282 24.5% -2.0% 8,304 21.4% 8,504 23.1% -2.4% (1) Except volume and average price per unit case figures. (2) EBITDA Operating Income + Depreciation, amortization & other operative non-cash charges. Latincentro Division Expressed in millions of Mexican pesos 4Q 10 % Rev 4Q 09 % Rev Δ % YTD 10 % Rev YTD 09 % Rev Δ% Volume (million unit cases) 151.8 166.5 -8.8% 592.3 593.2 -0.2% Average price per unit Case 52.57 64.93 -19.0% 52.82 64.73 -18.4% Net revenues 7,980 10,811 -26.2% 31,285 38,402 -18.5% Other operating revenues 4 8 -50.0% 29 21 38.1% Total revenues 7,984 100.0% 10,819 100.0% -26.2% 31,314 100.0% 38,423 100.0% -18.5% Cost of goods sold 4,204 52.7% 5,891 54.5% -28.6% 16,716 53.4% 20,783 54.1% -19.6% Gross profit 3,780 47.3% 4,928 45.5% -23.3% 14,598 46.6% 17,640 45.9% -17.2% Operating expenses 2,172 27.2% 3,629 33.5% -40.1% 9,132 29.2% 12,888 33.5% -29.1% Operating income 1,608 20.1% 1,299 12.0% 23.8% 5,466 17.5% 4,752 12.4% 15.0% Depreciation, amortization & other operative non-cash charges 377 4.7% 410 3.8% -8.0% 1,406 4.5% 1,415 3.7% -0.6% EBITDA 1,985 24.9% 1,709 15.8% 16.1% 6,872 21.9% 6,167 16.1% 11.4% (1) Except volume and average price per unit case figures. (2) EBITDA Operating Income + Depreciation, amortization & other operative non-cash charges. Since June 2009, we integrated Brisa in the operations of Colombia. February 22, 2011 Page 11 Mercosur Division Expressed in millions of Mexican pesos Financial figures include beer results 4Q 10 % Rev 4Q 09 % Rev Δ % YTD 10 % Rev YTD 09 % Rev Δ % Volume (million unit cases) 195.9 181.2 8.1% 664.9 608.2 9.3% Average price per unit case 45.92 43.44 5.7% 44.75 40.12 11.5% Net revenues 9,983 8,789 13.6% 33,040 27,185 21.5% Other operating revenues 102 109 -6.4% 320 374 -14.4% Total revenues 10,085 100.0% 8,898 100.0% 13.3% 33,360 100.0% 27,559 100.0% 21.0% Cost of goods sold 5,778 57.3% 5,129 57.6% 12.7% 19,085 57.2% 15,773 57.2% 21.0% Gross profit 4,307 42.7% 3,769 42.4% 14.3% 14,275 42.8% 11,786 42.8% 21.1% Operating expenses 2,694 26.7% 2,155 24.2% 25.0% 9,267 27.8% 7,552 27.4% 22.7% Operating income 1,613 16.0% 1,614 18.1% -0.1% 5,008 15.0% 4,234 15.4% 18.3% Depreciation, Amortization & Other operative non-cash charges 274 2.7% 200 2.2% 37.0% 838 2.5% 841 3.1% -0.4% EBITDA 1,887 18.7% 1,814 20.4% 4.0% 5,846 17.5% 5,075 18.4% 15.2% (1) Except volume and average price per unit case figures. (2) Sales volume and average price per unit case exclude beer results (3) EBITDA Operating Income + Depreciation, amortization & other operative non-cash charges. February 22, 2011 Page 12 SELECTED INFORMATION For the three months ended December 31, 2010 and 2009 Expressed in millions of Mexican pesos. 4Q 10 4Q 09 Capex 2,516.1 Capex 2,942.8 Depreciation 683.0 Depreciation 688.0 Amortization & Other non-cash charges 346.0 Amortization & Other non-cash charges 290.0 VOLUME Expressed in million unit cases 4Q 10 4Q 09 Sparkling Water Bulk Water Still Total Sparkling Water Bulk Water Still Total Mexico 237.3 11.6 47.1 16.2 312.2 229.8 11.0 48.1 15.4 304.3 Central America 31.5 1.5 0.1 3.0 36.1 32.0 1.5 0.1 2.9 36.5 Colombia 46.6 5.0 6.7 4.2 62.5 48.5 7.1 8.3 4.5 68.4 Venezuela 48.6 2.2 0.8 1.6 53.2 56.3 2.4 0.7 2.2 61.6 Latincentro 126.7 8.7 7.6 8.8 151.8 136.8 11.0 9.1 9.6 166.5 Brazil 125.3 7.1 0.8 5.8 139.0 117.2 6.4 0.8 3.9 128.3 Argentina 51.5 0.3 0.3 4.8 56.9 48.8 0.4 0.2 3.5 52.9 Mercosur 176.8 7.4 1.1 10.6 195.9 166.0 6.8 1.0 7.4 181.2 Total 540.8 27.7 55.8 35.6 659.9 532.6 28.8 58.2 32.4 652.0 Excludes water presentations larger than 5.0 Lt (2) Bulk Water Still bottled water in 5.0, 19.0 and 20.0 - liter packaging presentations (3) Still Beverages include flavored water SELECTED INFORMATION For the twelve months ended December 31, 2010 and 2009 Expressed in millions of Mexican pesos. YTD 10 YTD 09 Capex 7,478.3 Capex 6,282.2 Depreciation 2,633.0 Depreciation 2,810.0 Amortization & Other non-cash charges 1,310.0 Amortization & Other non-cash charges 1,101.0 VOLUME Expressed in million unit cases YTD 10 YTD 09 Sparkling Water (1) Bulk Water Still Total Sparkling Water Bulk Water Still Total Mexico 921.1 51.5 203.9 65.8 1,242.3 900.8 50.9 212.8 62.7 1,227.2 Central America 118.4 6.0 0.4 12.2 137.0 118.6 5.6 0.4 11.2 135.8 Colombia 174.8 23.1 29.0 17.4 244.3 173.2 20.2 21.5 17.3 232.2 Venezuela 192.5 8.9 2.4 7.2 211.0 206.5 8.7 2.6 7.4 225.2 Latincentro 485.7 38.0 31.8 36.8 592.3 498.3 34.5 24.5 35.9 593.2 Brazil 431.8 23.4 2.6 17.8 475.6 389.4 20.3 2.4 12.0 424.1 Argentina 171.9 1.2 1.0 15.2 189.3 170.3 1.6 0.7 11.5 184.1 Mercosur 603.7 24.6 3.6 33.0 664.9 559.7 21.9 3.1 23.4 608.2 Total 2,010.5 114.1 239.3 135.6 2,499.5 1,958.9 107.3 240.4 122.0 2,428.6 Excludes water presentations larger than 5.0 Lt (2) Bulk Water Still bottled water in 5.0, 19.0 and 20.0 - liter packaging presentations (3) Still Beverages include flavored water The Brisa water business was first included in our operations on June 1, 2009. The volume registered by this business in the months of January 2010 through May 2010 was 19.9 million unit cases and is presented separately in this note for comparison purposes. This volume is included in the results of Colombia, the Latincentro division, and Consolidated for the full year of 2010. February 22, 2011 Page 13 December 2010 Macroeconomic Information Inflation LTM 4Q 2010 YTD Mexico 4.40% 1.93% 4.40% Colombia 3.17% 0.75% 3.17% Venezuela 27.18% 4.94% 27.18% Brazil 5.91% 2.23% 5.91% Argentina 10.92% 2.43% 10.92% (1) Source: inflation is published by the Central Bank of each country. Average Exchange Rates for each Period Quarterly Exchange Rate (local currency per USD) YTD Exchange Rate (local currency per USD) 4Q 10 4Q 09  % YTD 10 YTD 09  % Mexico 12.3900 13.2628 -6.6% 12.6383 13.6610 -7.5% Guatemala 8.0190 8.2451 -2.7% 8.0597 8.1027 -0.5% Nicaragua 21.7500 20.4620 6.3% 21.3565 20.2145 5.6% Costa Rica 514.8583 590.0153 -12.7% 530.9824 578.2441 -8.2% Panama 1.0000 1.0000 0.0% 1.0000 1.0000 0.0% Colombia 1,864.6441 2,014.9636 -7.5% 1,898.9456 2,219.0846 -14.4% Venezuela 4.3000 2.1500 100.0% 4.2653 2.1500 98.4% Brazil 1.6967 1.8659 -9.1% 1.7601 2.0840 -15.5% Argentina 3.9674 3.8304 3.6% 3.9123 3.7008 5.7% End of Period Exchange Rates Exchange Rate (local currency per USD) Dec 10 Dec 09 Δ % Mexico 12.3571 13.0587 -5.4% Guatemala 8.0136 8.3544 -4.1% Nicaragua 21.8825 20.8405 5.0% Costa Rica 518.0900 571.8100 -9.4% Panama 1.0000 1.0000 0.0% Colombia 1,913.9800 2,044.2300 -6.4% Venezuela 4.3000 2.1500 100.0% Brazil 1.6662 1.7412 -4.3% Argentina 3.9760 3.8000 4.6% February 22, 2011 Page 14
